On May 3, 1991, the Defendant was sentenced to twenty (20) years with ten (10) years suspended for Aggravated Burglary; plus an additional ten (10) years for the use of a dangerous weapon. The sentences are to be served consecutively. Several conditions plus restitution and surcharges were also imposed in the May 3,1991 Judgment. The Defendant shall be given credit for 223 days time served.
On March 12, 1993, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Tim McKeon, Attorney from Anaconda, Montana. The state was represented by Patrick Paul, County Attorney from Great Falls, Montana.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence be affirmed.
The reason for the decision is presumed correct as it was within the statutory limits and within the preview of the plea agreement.
Hon. Robert Boyd, Acting Chairman, Hon. John Warner, and Hon. James Purcell, Judges
The Sentence Review Board wishes to thank Tim McKeon, Attorney from Anaconda for his assistance to the defendant and to this Court. The Board also wishes to thank Pat Paul for appearing on behalf of the State of Montana.